DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-20 have been examined in this application. This communication is a Final Rejection in response to the Applicant’s “Amendments/Remarks” filed on 4/30/21.
Drawings
The drawing objections made in the Non-Final on 10/30/2020 are withdrawn in light of the Applicant’s “Amendments/Remarks” filed on 4/30/21.
Specification
The specification objections made in the Non-Final on 10/30/2020 are withdrawn in light of the Applicant’s “Amendments/Remarks” filed on 4/30/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hecht (WO 8504316) in view of Kuo (US 5815833).
Regarding Claim 1, Hecht teaches: A sleeping bag (1) comprising: a body portion (1) including a bottom layer (11) and a top layer (12); a top flap (2) coupled (3 and 72) with the body portion (1, Fig. 3/8), the top flap including one or more outer edges (see annotated Figure 3 below from Hecht); a head opening in the top flap (4, Fig. 2); and a sleep chamber (1 and 2, Fig. 2) comprising: a first portion (1, Fig. 3) of the sleep chamber in the body portion (1) of the sleeping bag; and a second portion (2, Fig. 3) of the sleep chamber in the top flap, the first portion (1) and the second portion (2) of the sleep chamber sized and configured to receive a portion of a user when the sleeping bag is being used (Fig. 1 and 2). Hecht does not teach: the head opening spaced apart from the one or more outer edges of the top flap. Kuo teaches: the head opening spaced apart from the one or more outer edges of the top flap (see annotated Figure 3 from Kuo).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a dimensional change of Kuo to the sleeping bag of Hecht. A device having the relative dimensions and shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the top flap spaced apart from the top flap.

    PNG
    media_image1.png
    235
    309
    media_image1.png
    Greyscale

Annotated Figure 3 from Hecht

    PNG
    media_image2.png
    245
    546
    media_image2.png
    Greyscale

Annotated Figure 3 from Kuo
Regarding Claim 2, Hecht teaches: The sleeping bag as in Claim 1, further comprising a body opening sized (23, Fig. 4) and configured to allow a user to enter the sleep chamber (13).
Regarding Claim 3, Hecht teaches: 
Regarding Claim 4, Hecht teaches: The sleeping bag as in Claim 1, wherein a head (13/43 on 2) of a user is positioned at least proximate an outer surface of the top flap during use (Fig. 2).
Regarding Claim 5, Hecht teaches: The sleeping bag as in Claim 1, wherein the body portion (11 and 12) and the top flap (21 and 22) are integrally constructed as part of a unitary, one-piece structure (Fig. 6).
Regarding Claim 6, Hecht teaches: The sleeping bag as in Claim 1, further comprising a head mat (32) connected (72) to the top flap (2), the head mat sized and configured to receive the head of a user during use (Fig. 6).
Regarding Claim 7, Hecht teaches: The sleeping bag as in Claim 2, wherein the top flap (2) covers at least a portion of a body (width "b") opening to help prevent air flow into or out of the sleep chamber. 
(Specification states the following in Para 370: ‘Therefore, despite the lower heat emission by one arm, a temperature which largely corresponds to the temperature in the lower sack 1 is always maintained. This is further facilitated by the fact that the head cover forms a buffer space to the atmosphere and also improves the insulation to the outside via the arm bag. In principle, this buffer space can also be extended over the entire arm bag’)
Regarding Claim 8, Hecht teaches: The sleeping bag as in Claim 1, wherein the top flap (2) forms a seal (32 and 77) around at least a portion of a neck of a user during use (see Fig. 10).
Regarding Claim 9, Hecht teaches: 
Regarding Claim 10, Hecht teaches: The sleeping bag as in Claim 1, wherein a portion of the top flap (2) covers at least a portion of a pair of shoulders of a user (3 and 32) and at least a portion of the top flap (2) is disposed beneath the head (32) of the user (Fig. 1 and 2).
Regarding Claim 11, Hecht teaches: The sleeping bag as in Claim 1, wherein the top flap (2) at least partially seals (13 and 43) an opening (5) to the sleep chamber.
Regarding Claim 12, Hecht teaches: The sleeping bag as in Claim 1, wherein a portion of the sleep chamber (1) is disposed underneath a head of a user (11/21 in Fig. 2)
Regarding Claim 13, Hecht teaches: The sleeping bag as in Claim 1, wherein a portion of the sleep chamber (1) extends beyond a top of a head of a user (21). 
Regarding Claim 14, Hecht teaches: The sleeping bag as in Claim 1, wherein the sleep chamber (1) extends from a sealed end (3 with 71/72 in Fig. 10) of the body portion to a sealed end of the top flap (3 with 77 in Fig. 10); and wherein the user is positioned between the sealed end of the body portion and the sealed end of the top flap during use (Fig. 10).
Regarding Claim 15, Hecht teaches: The sleeping bag as in Claim 1, wherein the top flap (2) is connected (3 in Fig. 2/4) to the bottom layer (11/21) of the body portion (1).
Regarding Claim 16, Hecht teaches: The sleeping bag as in Claim 1, wherein the top flap (2) is connected (3 in Fig. 2/4) to the top layer (12) of the body portion (1).
Regarding Claim 17, Hecht teaches: The sleeping bag as in Claim 1, wherein the top flap (2) at least partially seals (13 and 43) a body opening (5) (see Fig. 8).
Regarding Claim 18, Hecht teaches: The sleeping bag as in Claim 1, wherein the top flap (2) is detachably connected to the body portion (see Fig. 4). 
(Specification states the following in Para 276: ‘The lower sack 1 has approximately the same width over its entire length and is primarily formed by a lower sheet 11 and an upper sheet 12, which are each separately connected at two of their three edges. One of these connections can be made by a zipper that can also be attached to the top.’)
Regarding Claim 19, Hecht teaches: A sleeping bag (1) comprising: a body portion (1) including a width and a length; a top flap (2) connected (3) to the body portion, the top flap forming a receiving portion that is sized and configured to receive the hands or arms of a user (Fig. 2);, the top flap including one or more outer edges (see annotated Figure 19 above from Hecht); a head opening in the top flap (4, Fig. 2), the head opening in communication with the receiving portion of the top flap (3, Fig. 3); and a sleep chamber (1, Fig. 2) disposed in the body portion (Fig. 2), the sleep chamber in communication (3) with the receiving portion of the top flap (4) to allow a portion of the body of the user to be disposed within the sleep chamber (Fig. 1/2) and the hands or arms of the user to be disposed in the receiving portion of the top flap (2) while the head of the user is disposed in the head opening (4) in the top flap (Fig. 1/2). Hecht does not teach: the head opening spaced apart from the one or more outer edges of the top flap. Kuo teaches: the head opening spaced apart from the one or more outer edges of the top flap (see annotated Figure 3 from Kuo above).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a dimensional change of Kuo to the sleeping bag of Hecht. A device having the relative dimensions and shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the top flap spaced apart from the top flap.
Regarding Claim 20, Hecht teaches:
(Specification states the following in Para 276: ‘The lower sack 1 has approximately the same width over its entire length and is primarily formed by a lower sheet 11 and an upper sheet 12, which are each separately connected at two of their three edges. The arm sack 2 has approximately the same width as the lower sack 1.’)
Response to Arguments
Applicant's arguments filed 4/30/21 have been fully considered but they are not persuasive. 
 Regarding Independent Claims 1 and 19, applicant argues that the cited prior art of Hecht does not teach nor discloses: the top flap including one or more outer edges AND the head opening spaced apart from the one or more outer edges of the top flap. The Examiner respectfully disagrees based on the teachings of Hecht in view of Kuo. As stated in the updated rejection above – Kuo teaches a convertible article for providing a sleeping bag, jacket and carrying bag. The sleeping bag as seen in Fig. 3 has a hood portion (22 – ‘top flap’) in which the head of the user is placed inside (Fig. 4). The hood portion is spaced apart from the outer edges (231) of the pillow portion (23) (Fig. 3). Hecht teaches a similar design with a larger region where the top flap surrounds both outer edges. The dimension variation of Hecht and Kuo would not limit the functionality, structure or purpose of the sleeping bag and is considered an obvious modification within the field of bedding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/10/2021